DETAILED ACTION
In response to communication filed on 19 October 2021, claims 1, 10, 16 and 21 are amended. Claims 1, 3-10, 12-16 and 18-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Interpretation of Intended Use”, filed 19 October 2021, regarding claim 21 have been carefully considered and are not persuasive. Applicant argues that they continue to disagree with the interpretation however, does not specifically point on how the disagreement occurs. As a result, the arguments are not considered to be persuasive. 

Applicant’s arguments, see “Rejection of Claims under 35 U.S.C § 103(a)” filed 19 October 2021 has been carefully considered are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below.

Claim Interpretation
Claim 21 appear to be directed towards a storage medium and a storage medium is capable of storing claimed data such as data associated with cells of a spreadsheet, links associated values of particular cells of the spreadsheet with external source data and also a version history of the spreadsheet. The claim further recites claim elements “wherein the external data source is selected by an end user from a set of available external source data according to a level of access associated with the end user” and “wherein the data, the links, and the version history facilitate presentation of the spreadsheet to the end user according to the level of access” and these claim functionalities cannot be performed by a storage medium 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-10, 12-13, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trebas et al. (US 2014/0082470 A1, hereinafter “Trebas”) in view of Asplund et al. (US 2009/0300474 A1, hereinafter “Asplund”) further in view of Vuong et al. (US 2008/0239413 A1, hereinafter “Vuong”) and Rhee et al. (US 2013/0117714 A1, hereinafter “Rhee”).

claim 1, Trebas teaches
A method for managing data comprising: (see Trebas, [0011] “method of managing a spreadtree hierarchy”). 
associating an end user with a level of access; (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”).  
according to the level of access; (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”).  
according to the level of access; (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”).  
maintaining a version history of the spreadsheet; and (see Trebas, [0039] “Changes may also be stored in a data object along with the time of the change and the user the effectuated the change… Such an audit trail may exist for the complete spreadtree hierarchy 300, individual spreadsheets within the spreadtree hierarchy 300, as well as for individual entries (e.g., line items, cells, etc.) within individual spreadsheets”). 
causing the spreadsheet to be presented… (see Trebas, [0040] “The spreadsheet may offer information as to past values as well as how those values came to be, rather than and the version history to the end user (see Trebas, [0039] “historical versions of the spreadtree may be recreated… As a result, a user to may view the at least a portion of the spreadtree hierarchy 300 for any point in time and the user may view the username, date, time, and values for any change made to the spreadtree hierarchy”; [0040] “The audit trail may further enable a user with the ability to drill down or roll up on values, because the historical values of the spreadsheets as well as individual cells are available to the user”; [page12 col2 lines14-16] “displaying an audit trail of old data objects associated with the spreadsheet”) according to the level of access (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”; [0054] “Thus, when a user edits (e.g., add to, change, delete, etc.) entries of the spreadtree, the user's name becomes connected to the change, which connection may discourage inappropriate use of level access privileges”).
Trebas does not explicitly teach linking values of cells of a spreadsheet to external source data such that the values of the cells are pulled from or pushed to the external source data, the external source data selected by the end user from a set of available external source data according to the level of access; associating a spreadsheet with a supporting document supporting the linked values of the cells according to the level of access; causes the spreadsheet to be presented with the linked values, the associated supporting document, wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet. 
However, Asplund discloses spreadsheet along with requisite service oriented architecture and also teaches
linking values of cells of a spreadsheet to external source data, (see Asplund, [0058] “user spreadsheet 302, which contains data entry cells 304, cell-level formula and logic 306, program macros 308, and links 310 to… other spreadsheets 314, and databases 316”; [0065] “The SEC contains the formulae logic and links to external data sources 521, 522 and 523… the Spreadsheet Enterprise Component 520 selects the sales price for Item #12345 from the Sales Price database and returns one-thousand dollars ($1,000.00) 521. Two (2) of these Items #12345 were sold in this illustrative transaction, and the SEC inserts the value "2" into the proper spreadsheet cell for a gross sale transaction of $2,000.00”) such that the values of the cells are pulled from or pushed to the external source data, (see Asplund, [0063] “user interface layers communicate remotely with the master spreadsheet, which receives a representation of the selected users' entered data and applies the intellectual capital of the master spreadsheet to calculate a business answer according to the formulae, data and business rules of the master spreadsheet”) the external source data selected by the end user (see Asplund, [0083] “The interaction is automated by pressing a button on the toolbar of the user's computer or selecting the automate option on a drop-down menu, both of which are part of preinstalled user tools/software and is performed to allow the end user to receive reports and other data from the calculation engine”) from a set of available external source data based on information that the user is allowed to view (see Asplund, Fig. 5 – 521, 522 and 523; [0065] “links to external data sources 521, 522 and 523”; [0092] “allows selected users to view only the reports that are only the information to their workgroup”). 
presenting spreadsheet with the linked values (see Asplund, [0059] “displays three (3) user spreadsheets 402, 408, 414, which have been converted from typical spreadsheets to Spreadsheet User Interfaces (SUI). Instead of formulae, logic, macros and links (as present in the typical spreadsheet of FIG. 3, for example), the SUI 402, 408, 414 contain only data entry and results fields 404, 410 and 416”). 
 The system can be installed, deployed, distributed and accessed easily”).
The proposed combination of Trebas and Asplund does not explicitly teach associating a spreadsheet with a supporting document supporting the linked values of the cells according to the level of access; causes the spreadsheet to be presented with the associated supporting document, wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet. 
However, Vuong discloses extraction of auditing data from digital documents by creating hyperlinks and also teaches
	associating a spreadsheet with a supporting document supporting the linked values of the cells for specific users that are auditors and tax preparers (see Vuong, [0016] “creating hyperlinks to these digital documents from the summary documents”; [0024] “Pasting to the summary document will automatically generate links to the supporting documents”; [0005] “The Summary Document is a spreadsheet”; [0003] “Auditors and tax preparers usually use a summary document”).
the associated supporting document, data along with the spreadsheet (see Vuong, [0028] “FIGS. 6A-6B exhibit three different ways to display the data document and the digital document when the hyperlinks on the summary documents are clicked”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of linking cells of spreadsheet with data as being disclosed and taught by Vuong in the system taught by the proposed combination of Trebas and Asplund to yield the predictable results of effectively auditing data extracted from digital documents by creating hyperlinks to these digital documents from the summary documents (see Vuong, [0002] “for effectively auditing data extracted from digital documents by creating hyperlinks to these digital documents from the summary document”).
The proposed combination of Trebas, Asplund and Vuong does not explicitly teach wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet.
	However, Rhee discloses management of electronic lists including visualization features and also teaches
	wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet (see Rhee, [0028] “The UI component 300 operates to provide the cell highlight and outline surfacing features as the user hovers from one editable cell to another editable cell in list row 306.  It will be appreciated that one or more cells can be implemented as read-only, wherein the UI component 300 can be configured to indicate un-editable content for any read-only cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of visual components om the cells as being disclosed and taught by Rhee in the system taught by the proposed combination of Trebas, Asplund and Vuong to yield the predictable results of providing rich customization options (see Rhee, [0001] “Collaboration or content management systems provide a natural 
	Claims 10 and 16 incorporate substantively all the limitations of claim 1 in a computer readable medium (see Trebas, [0022] “general-purpose processor may be considered a special-purpose processor while the general-purpose processor executes instructions (e.g., software code) stored on a computer-readable medium”) and apparatus form (see Trebas, [0012] “includes a spreadtree system”; [0022] “herein may be implemented or performed with a general-purpose processor, a special-purpose processor”; [0027] “a module of executable code may be a single instruction, or many instructions, and may further be distributed over several different code segments, among different programs, and across several memory devices”) and are rejected under the same rationale.

Regarding claim 21, Trebas teaches
A non-transitory computer readable medium storing: (see Trebas, [0046] “may include instructions stored on a computer-readable medium of the application server”). 
data associated with cells of a spreadsheet; (see Trebas, [0012] “a plurality of data objects associated with the plurality of linked spreadsheets. Each data object of the plurality includes a change to at least one cell in at least one linked spreadsheet of the plurality”).
according to the level of access; and (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”).  
a version history of the spreadsheet; (see Trebas, [0039] “Changes may also be stored in a data object along with the time of the change and the user the effectuated the change… Such an audit trail may exist for the complete spreadtree hierarchy 300, individual  as well as for individual entries (e.g., line items, cells, etc.) within individual spreadsheets”). 
Trebas does not explicitly teach links associating values of particular cells of the spreadsheet with external source data such that the values of the cells are pulled from and/or pushed to the external source data, an association between the spreadsheet and a supporting document supporting the values, wherein the spreadsheet is associated with the supporting document according to the level of access; wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet. 
However, Asplund discloses spreadsheet along with requisite service oriented architecture and also teaches
links associating values of particular cells of the spreadsheet with external source data (see Asplund, [0058] “user spreadsheet 302, which contains data entry cells 304, cell-level formula and logic 306, program macros 308, and links 310 to… other spreadsheets 314, and databases 316”; [0065] “The SEC contains the formulae logic and links to external data sources 521, 522 and 523… the Spreadsheet Enterprise Component 520 selects the sales price for Item #12345 from the Sales Price database and returns one-thousand dollars ($1,000.00) 521. Two (2) of these Items #12345 were sold in this illustrative transaction, and the SEC inserts the value "2" into the proper spreadsheet cell for a gross sale transaction of $2,000.00”) such that the values of cells are pulled from and/or pushed to the external source data, (see Asplund, [0063] “user interface layers communicate remotely with the master spreadsheet, which receives a representation of the selected users' entered data and applies the intellectual capital of the master spreadsheet to calculate a business answer according to the formulae, data and business rules of the master spreadsheet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of linking cells of spreadsheet with data as being disclosed and taught by Asplund in the system taught by Trebas to yield the  The system can be installed, deployed, distributed and accessed easily”).
The proposed combination of Trebas and Asplund does not explicitly teach an association between the spreadsheet and a supporting document supporting the values, wherein the spreadsheet is associated with the supporting document according to the level of access; wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet. 
However, Vuong discloses extraction of auditing data from digital documents by creating hyperlinks and also teaches
	an association between the spreadsheet and a supporting document supporting the values, wherein the spreadsheet is associated with the supporting document (see Vuong, [0016] “creating hyperlinks to these digital documents from the summary documents”; [0024] “Pasting to the summary document will automatically generate links to the supporting documents”; [0005] “The Summary Document is a spreadsheet”; [0003] “Auditors and tax preparers usually use a summary document”). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of linking cells of spreadsheet with data as being disclosed and taught by Vuong in the system taught by the proposed combination of Trebas and Asplund to yield the predictable results of effectively auditing data extracted from 
The proposed combination of Trebas, Asplund and Vuong does not explicitly teach wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet.
	However, Rhee discloses management of electronic lists including visualization features and also teaches
	wherein the cells for which the end user has only read access are visually distinguished from other cells in the spreadsheet (see Rhee, [0028] “The UI component 300 operates to provide the cell highlight and outline surfacing features as the user hovers from one editable cell to another editable cell in list row 306.  It will be appreciated that one or more cells can be implemented as read-only, wherein the UI component 300 can be configured to indicate un-editable content for any read-only cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of visual components om the cells as being disclosed and taught by Rhee in the system taught by the proposed combination of Trebas, Asplund and Vuong to yield the predictable results of providing rich customization options (see Rhee, [0001] “Collaboration or content management systems provide a natural place to share ideas and information due in part to access and management abilities offered to multiple users, rich customization options, and a lightweight collaborative environment”).

Regarding claim 3, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
	wherein associating the spreadsheet with a supporting document comprises: (see Vuong, [0016] “creating hyperlinks to these digital documents from the summary documents”; 
associating one of (see Vuong, [0016] “creating hyperlinks to these digital documents from the summary documents”; [0024] “Pasting to the summary document will automatically generate links to the supporting documents”; [0005] “The Summary Document is a spreadsheet”; [0003] “Auditors and tax preparers usually use a summary document”)  a particular cell of the tab with the supporting document (see Vuong, [0026] “where hyperlinks are formed on the summary document 44 when the data 43 from the supporting documents 41 and 42 are transferred to the summary document 44” – Fig. 4 – particular cells in 44 consists of the hyperlinks in the summary document that links to the data derived from the supporting documents 41 and 42). The motivation for the proposed combination is maintained. 
Claim 12 incorporates substantively all the limitations of claim 3 in a computer readable form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
wherein associating the spreadsheet with a supporting document comprises: (see Vuong, [0016] “creating hyperlinks to these digital documents from the summary documents”; [0024] “Pasting to the summary document will automatically generate links to the supporting documents”; [0005] “The Summary Document is a spreadsheet”; [0003] “Auditors and tax preparers usually use a summary document”). 
selecting the supporting document from a set of available supporting documents (see Vuong, Fig.1; [0020] “Selecting a summary document node on the tree… dragging and dropping a supporting document under a summary document node” – Fig. 1 shows summary documents with branch of supporting documents) that the end user is authorized to access according to the level of access (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”; [0054] “Thus, when a user edits (e.g., add to, change, delete, etc.) entries of the spreadtree, the user's name becomes connected to the change, which connection may discourage inappropriate use of level access privileges”). The motivation for the proposed combination is maintained.
Claim 13 incorporates substantively all the limitations of claim 4 in a computer readable form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
wherein causing the spreadsheet to be presented (see Trebas, [0040] “The spreadsheet may offer information as to past values as well as how those values came to be, rather than providing only the most recent values as with conventional spreadsheets”) with the linked values and (see Asplund, [0059] “displays three (3) user spreadsheets 402, 408, 414, which have been converted from typical spreadsheets to Spreadsheet User Interfaces (SUI). Instead of formulae, logic, macros and links (as present in the typical spreadsheet of FIG. 3, for example), the SUI 402, 408, 414 contain only data entry and results fields 404, 410 and 416”) the version history to the end user (see Trebas, [0039] “historical versions of the spreadtree may be recreated… As a result, a user to may view the at least a portion of the spreadtree hierarchy 300 for any point in time and the user may view the username, date, time, and values for any change made to the spreadtree hierarchy”; [0040] “The audit trail may further enable a user with the ability to drill down or roll up on values, because the historical values of the spreadsheets as well as individual cells are available to the user”; [page12 col2 lines14-16] according to the level of access comprises: (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”; [0054] “Thus, when a user edits (e.g., add to, change, delete, etc.) entries of the spreadtree, the user's name becomes connected to the change, which connection may discourage inappropriate use of level access privileges”). 
causing particular changes associated with a version of the spreadsheet (see Trebas, [0053] “when the user modifies an entry, the previous data object (e.g., 502) is not replaced or deleted, but a new version of the data object (e.g., 504) is created with the edits, and the previous version (e.g., 502) continues to be stored for future reference”) to be presented to the end user, (see Trebas, [0057] “the spreadtree application 414 returns the latest version of any data object of the spreadtree in response to a data retrieval request”; [0039] “historical versions of the spreadtree may be recreated for a given point in time on demand”) the particular changes being changes (see Trebas, [0053] “when the user modifies an entry, the previous data object (e.g., 502) is not replaced or deleted, but a new version of the data object (e.g., 504) is created with the edits, and the previous version (e.g., 502) continues to be stored for future reference”) that the end user is authorized to view (see Asplund, [0016] “authoritative Report format "A" 203 is transmitted 210 to selected users 220, 230, 240”; [0072] “to limit the components of the master spreadsheet that are viewed by the end users”) according to the level of access (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might 
Claim 19 incorporates substantively all the limitations of claim 8 in an apparatus form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
storing the spreadsheet (see Trebas, [0031] “permit storing and processing the spreadtree functions”) in an encrypted database (see Asplund, [0012] “encrypted spreadsheet”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 9 in an apparatus form and is rejected under the same rationale.

Claims 5-7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trebas, Asplund, Vuong and Rhee in view of Karpel et al. (US 9,798,889 B1, hereinafter “Karpel”).

Regarding claim 5, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
wherein the external source data comprises (see Asplund, [0058] “user spreadsheet 302, which contains data entry cells 304, cell-level formula and logic 306, program macros 308, and links 310 to… other spreadsheets 314, and databases 316”). 

However, Karpel discloses the concept of displaying subset of spreadsheet document based on access provided and also teaches
a cell of another spreadsheet (see Karpel, [col4 lines2-3] “The sharing user selects a cell or cells to share and indicates whom to share”; [col4 lines35-37] “a link between the cell and the other cell of the other document that is the source of the value, the data, or the formula for the cell”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of data being linked as a cell of another spreadsheet as being disclosed and taught by Karpel in the system taught by the proposed combination of Trebas, Asplund, Vuong and Rhee to yield the predictable results of managing access level with respect to shared data within multiple spreadsheets (see Karpel, [col1 lines 21-38] “multiple users can be granted access to a single workbook. The advantage being that each user that is granted access is able to view and/or modify essentially the same workbook... Any information that should not be available for viewing and/or modifying by the shared user cannot be placed in the workbook or sheet, which is often impractical and inconvenient”).
Claim 14 incorporates substantively all the limitations of claim 5 in a computer readable form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
wherein the external source data comprises (see Asplund, [0058] “user spreadsheet 302, which contains data entry cells 304, cell-level formula and logic 306, program macros 308, and links 310 to… other spreadsheets 314, and databases 316”). 

However, Karpel discloses the concept of displaying subset of spreadsheet document based on access provided and also teaches
	data generated by an application (see Karpel, [col7 lines1-4] “a spreadsheet application presents a spreadsheet based on stored data, where at least a portion of the data is stored in external storage 115”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of data generated by an application as being disclosed and taught by Karpel in the system taught by the proposed combination of Trebas, Asplund, Vuong and Rhee to yield the predictable results of managing access level with respect to shared data within multiple spreadsheets (see Karpel, [col1 lines 21-38] “multiple users can be granted access to a single workbook. The advantage being that each user that is granted access is able to view and/or modify essentially the same workbook... Any information that should not be available for viewing and/or modifying by the shared user cannot be placed in the workbook or sheet, which is often impractical and inconvenient”).
Claim 15 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Trebas, Asplund, Vuong and Rhee teaches
wherein associating an end user with a level of access comprises: (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, 
defining the level of access for… (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower... may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”; [0033] “The levels may define the access privileges (e.g., viewing, editing, creating, linking, etc.) that a user might have for a spreadsheet having a particular level in the spreadtree hierarchy 300”) for the end user (see Trebas, [0034] “a user may be restricted to make a change to spreadsheets only at the user's assigned level or lower. For example, a user on a higher level (e.g., third level) may have full access privileges for spreadsheets having an equal or lower level (e.g., first, second, or third level). As another example, a user on a lower level (e.g., first level) may have restricted access privileges to spreadsheet having a higher level (e.g., second or third levels)”).
The proposed combination of Trebas, Asplund, Vuong and Rhee does not explicitly teach defining the level of access for one of a workbook of the spreadsheet.
However, Karpel discloses the concept of displaying subset of spreadsheet document based on access provided and also teaches
defining access level for one of a workbook of the spreadsheet, (see Karpel, [col19 lines18-21] “the user has read access to the workbook and sheets from which the cells referenced in formula 2010 originate. The two cells are cells DS and CS of the workbook Budget and sheet Sheet1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of access level for workbook as being disclosed and taught by Karpel in the system taught by the proposed combination of Trebas, Asplund, Vuong and Rhee to yield the predictable results of managing access level with respect to shared data within multiple spreadsheets (see Karpel, [col1 lines 21-38] “multiple users can be granted access to a single workbook. The advantage being that each user that is granted 
Claim 18 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156